UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 15, 2012 (May 14, 2012) THE BRINK’S COMPANY (Exact name of registrant as specified in its charter) Virginia 001-09148 54-1317776 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1801 Bayberry Court P. O. Box 18100 Richmond, VA 23226-8100 (Address and zip code of principal executive offices) Registrant’s telephone number, including area code: (804) 289-9600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting materials pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 14, 2012, Frank T. Lennon, Vice President and Chief Administrative Officer of The Brink’s Company (the “Company”), notified the Company that he plans to retire from the Company on September 1, 2012, following a 35-year career with the Company. In the interim, Mr. Lennon will work with the Company to ensure a seamless transition of his responsibilities. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. THE BRINK’S COMPANY (Registrant) Date: May 15, 2012 By: /s/ McAlister C. Marshall, II McAlister C. Marshall, II Vice President 3
